NO. 07-12-0223-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL B

                               JANUARY 9, 2013
                     ___________________________________

                            JOSE FIGUEROA MESTA,

                                  Appellant

                                     V.

                             THE STATE OF TEXAS,

                                                   Appellee
                     ___________________________________

                FROM THE COUNTY COURT AT LAW OF MOORE COUNTY;

                   NO. 25055; HON. DELWIN MCGEE, PRESIDING
                     __________________________________

                             MEMORANDUM OPINION
                     __________________________________

Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.
      Jose Figueroa Mesta (appellant) appeals his conviction for  possession
of marijuana.  Through two issues, appellant contends that the  trial  court
erred by denying his motion to suppress.  We affirm.
      Appellant contends the trial court should have granted his  motion  to
suppress based on the fact that the officer "exceeded the scope of the  stop
for speeding without developing reasonable suspicion of additional  criminal
activity."  We find the issues waived.
      It is clear that to preserve error one must  contemporaneously  inform
the trial court not only  of  the  objectionable  matter  but  also  of  the
specific grounds underlying the objection.  Cisneros v.  State,  692 S.W.2d
78, 83 (Tex. Crim. App. 1985); Strauss v. State, 121 S.W.3d 486,  490  (Tex.
App.-Amarillo 2003, pet. ref'd).  Similarly clear is that an  objection  can
be waived.  For instance, if one moves to suppress evidence and  the  motion
is denied, uttering the phrase "no objection" when the evidence is  tendered
at trial results in the loss of appellant's  complaint  viz  the  motion  to
suppress.  Moraguez v. State, 701 S.W.2d 902, 904  (Tex.  Crim.  App.  1986)
(en banc); Strauss, 692 S.W.3d at 490.
      Here, when the State proffered the videotape into evidence  at  trial,
appellant, via his counsel, stated that he had  no  objection.   Thereafter,
the tape was played for the jury.  It depicted 1) appellant  being  searched
by the officer and  removing  objects  from  his  pockets,  2)  the  officer
handcuffing appellant while asking him  what  he  did  with  the  baggie  of
"dope," and 3) appellant stating that he threw  it  away.   At  that  point,
both he and the  officer  go  off  camera  looking  for  the  baggie.   Then
appellant is heard stating that he had placed the baggie down his pants  and
that it only contained a "nugget."  Eventually, the baggie of marijuana  was
found sitting in the back floorboard of the officer's car.  When the  baggie
containing the marijuana was offered  into  evidence  at  trial  as  State's
Exhibit 5 along with the chemist's report as State's Exhibit  6,  appellant,
through  his  attorney,  again   stated   "no   objection."    Given   these
circumstances, any complaint about the legitimacy of the search was  waived.

      Accordingly, we affirm the judgment of the trial court.

                                        Brian Quinn
                                        Chief Justice

Do not publish.